UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 25, 2007 Luby's, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-8308 74-1335253 (Commission File Number) (IRS Employer Identification Number) Northwest Freeway, Suite 600 Houston, TX77040 (Address of principal executive offices, including zip code) (713) 329-6800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT SALARY INCREASES AND BONUSES FOR NAMED EXECUTIVE OFFICERS On September 19, 2007, the Board, after a review of executive officerperformance and competitive market data, approved the annual base salaries for K. Scott Gray, the Company's Senior Vice President and Chief FinancialOfficer, and Peter Tropoli, the Company's Senior Vice President-Administration, General Counsel, and Secretary. The following table sets forth the annualbase salary level for fiscal year 2008 for each of Messrs. Gray and Tropoli. FISCAL 2008 NAME AND POSITION BASE SALARY K. Scott Gray$235,000 Senior Vice President and Chief Financial Officer Peter Tropoli$250,000 Senior Vice President, General Counsel, and Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUBY'S, INC. (Registrant) Date: September 25, 2007 By: /s/Christopher J. Pappas Christopher J. Pappas President and Chief Executive Officer
